Walker, J.
After the expiration of one year from the grant of administration, any distributee may cite an administrator to appear before the Ordinary, who is authorized “to settle finally” between the parties. Code, secs. 2556-7; see, also, sees. 1790 to 1792, “final settlement” alone is provided for. By section 2512 the Ordinary may order the distribution of the estate in kind; but we apprehend this could not take place in less than twelve months, for “the administrator shall be allowed twelve months, from the date of his qualification, to ascertain the condition of the estate.” Age. 2193. “No suit to recover a debt due by the decedent shall be commenced against the administrator until the expiration of twelve months from his qualification.” Gode 2507. These are all the provisions we find authorizing the Ordinary to make a settlement of the affairs of the estate; and, we think, all taken together, show clearly that no proceedings can be sustained against the administrator for a settlement, either final or partial, within the twelve months.
But it is contended that this is not an application for a settlement, either partial or final — it is not a proceeding at the instance of an heir or legatee, but of a ward of the testator, to have delivered to him, in specie, property which the testator had set apart as the property of this ward, and, therefore, the statutes referred to are inapplicable to the case.
Then, we enquire, where is the authority under our laws, for the Ordinary, in this summary manner, to take out of the posseesion of the executors this property and turn it over *399to petitioner? We know of none. The statutes are silent on the subject. It was argued that a Court of equity, under the facts of this ease, would grant the relief here prayed, and that the Ordinary has the same power. Without intending to decide this question, we have considered the facts, as though we were in a Court of equity ; and still we think the application properly refused. We know of no instance where a Court of equity, in less ilian twelve months from the qualification of the executor, will seize property and turn it over to another, without making a complete and final settlement between the parties in relation to the subject matter: equity .does complete justice. We think, then, that neither the Ordinary nor a Court of equity is authorized, at this time, to seize this property, and turn it over in specie to the applicant; and especially so, in the absence of all circumstances requiring extraordinary relief, such as threatened waste, insolvency, etc. We, therefore, affirm the judgment of the Court below.
Judgment affirmed.